226 F.3d 871 (7th Cir. 2000)
Mary E. Scott, Executor of the Estate  of Lucille M. Horstmeier, Deceased, Petitioner-Appellant,v.Commissioner of Internal Revenue, Respondent-Appellee.
No. 99-3216
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 3, 2000Decided September 8, 2000

Appeal from the United States Tax Court.  No. 19908-96--Joseph H. Gale, Judge.
Before Flaum, Chief Judge, and Bauer and Williams,  Circuit Judges.
Williams, Circuit Judge.


1
The decedent, Lucille M.  Horstmeier and petitioner Mary E. Scott lived  together as a couple from 1974 to 1993.  Throughout their relationship, Scott handled  household maintenance and Horstmeier worked as a  successful business owner, providing significant  financial support to Scott. At issue in this  appeal is the ownership of the Glenview,  Illinois, home where the two lived but that  Horstmeier alone purchased.


2
When Horstmeier died, Scott was appointed  executor of Horstmeier's estate. In filing taxes  for the estate, Scott included only 50 percent of  the Glenview property's value and deducted only  50 percent of the mortgage interest, claiming  that she personally had a resulting trust in the  property that gave her a 50 percent ownership  stake. The IRS disagreed and found that  Horstmeier owned 100 percent of the property at  the time of her death and, consequently, ruled  that 100 percent of the property's value should  have been included in the estate and 100 percent  of the interest should have been deducted. Scott  then took the matter to federal tax court. The  tax court found that Scott presented insufficient  evidence to prove that a resulting trust existed  at the time of Horstmeier's death and agreed with  the IRS's tax deficiency determination. Scott now  appeals. Because we find that the tax court's  findings were not clearly erroneous, we affirm.


3
* During the nearly 20 years that Horstmeier and  Scott lived together, they shared three different  homes. First, they lived in a Skokie condominium,  which Horstmeier purchased and held in her name.  Next, they moved to the Glenview home at issue  here. To purchase this home, Horstmeier put  $50,000 down and took out a mortgage for $55,000  in her name alone. Scott's name does not show up  on any documents relating to this property. The  two lived in the Glenview home until Horstmeier's  death on January 25, 1993. During that time, as  in the Skokie home, Scott did all the housework,  performed household maintenance, and managed the  couple's finances. Horstmeier deducted 100  percent of the mortgage interest and real estate  taxes from the Glenview home on her own federal  taxes from 1975 to 1992.


4
According to Scott, the two agreed that  Horstmeier would serve as the nominee for the  couple as joint owners of both the Skokie and  Glenview homes. They did this because Horstmeier  was a prominent business person in the Chicago  community, and at that time, their same-sex  relationship would have been condemned and could  have caused controversy. At the time that the  Glenview home was purchased, Scott had no assets  to contribute to the purchase and had no regular  source of income. She received some support from  her parents and took a few low-paying jobs from  time to time. In 1979, Scott began working as a  full-time employee at the school that Horstmeier  managed. Scott initially earned about $200 per  week and eventually made about $21,000 per year.  Still, the record contains no evidence that Scott  ever made any mortgage payments to the bank or  cash payments to Horstmeier specifically for her  share of the down payment on the Glenview home.  In fact, at one point, Horstmeier took out a  second mortgage on the Glenview home in order to  get money for her business. Scott objected, but  Horstmeier took the loan out anyway.


5
The couple purchased a third home in Wisconsin  in 1979. This time, both Horstmeier and Scott  contributed to the down payment of approximately  $4000, and originally, the property was titled in  both their names. After Scott made all 36 monthly  mortgage payments, she ultimately took title to  the property in her name alone.


6
When Horstmeier died in early 1993, Scott was  appointed the executor of Horstmeier's estate. In  her will, Horstmeier did not provide instructions  concerning the Glenview home. Instead, the  property passed to Scott as the residuary  beneficiary of a trust to which Horstmeier  bequeathed her assets that were not required for  estate administration.


7
In 1993, Scott filed a claim in probate court  seeking a 50 percent tenancy-in-common interest  in the Glenview home. She filed this claim in  response to an investigation into Horstmeier's  business's finances. Scott was concerned that the  Glenview property might be vulnerable to attack  by creditors. In support of her claim, Scott  maintained that (1) she and Horstmeier agreed  they would share expenses concerning the home and  (2) Horstmeier required Scott to pay $3000 per  year until she paid a total of $25,000, which  equaled one-half the down payment made when the  home was originally purchased. In addition, Scott  and Horstmeier shared expenses as agreed, but  Horstmeier actually forgave the required payment  and made an annual $3000 gift to Scott. The court  approved Scott's claim without reaching the  merits or the underlying facts of the claim.


8
When she filed the federal taxes for the  Horstmeier estate, Scott included only 50 percent  of the value of the Glenview home in the gross  estate and deducted only 50 percent of the  remaining note balance. She did so on the theory  that she personally owned 50 percent of the home,  while the Horstmeier estate owned the other 50  percent. The IRS determined otherwise and  concluded that Horstmeier alone owned the home.  As a result, the IRS found that 100 percent of  the value of the home should have been included  and 100 percent of the mortgage note balance  should have been deducted on the Horstmeier  estate tax return. The result was a $157,404 tax  deficiency.


9
As executor of the Horstmeier estate, Scott  challenged the IRS ruling in tax court. The court  agreed with the IRS. It ruled that Scott failed  to present sufficient evidence that a resulting  trust had been created. Specifically, the court  concluded that there was not enough evidence to  show that an agreement existed between Scott and  Horstmeier for the joint purchase of the Glenview  home. The judge cited a number of issues as  problematic: (1) the lack of clarity concerning  how Scott's share of the down payment was to be  repaid; (2) the securing of a second mortgage on  the property by Horstmeier, over Scott's  disapproval; and (3) the couple's willingness to  take joint title to the Wisconsin property when  both contributed to the initial down payment. The  judge concluded that "[t]he infirmities in  petitioner's theory . . . are cumulative and,  considered together, cast doubt on the factual  support for a resulting trust in this case."

II

10
We review the tax court's judgment using the  same standards that apply when examining a  district court's decisions in a civil bench  trial. See 26 U.S.C. sec. 7482(a)(1). Therefore,  we review the tax court's findings of fact for  clear error. See Kikalos v. Commissioner, 190  F.3d 791, 793 (7th Cir. 1999). Scott's principal  argument is that the tax court erred in  concluding that she failed to prove she had a 50  percent interest in the Glenview home, obtained  through a resulting trust. To decide whether a  resulting trust arose, we apply the law of the  State of Illinois. See Estate of Young v.  Commissioner, 110 T.C. 297, 300 (1998) (citing  Fernandez v. Wiener, 326 U.S. 340, 355-57 (1945))  ("[W]hat constitutes an interest in property held  by a person within a State is a matter of State  law.").


11
Under Illinois law, a court may impose a trust  when none exists to effectuate the parties'  intent. See In re Estate of Wilson, 410 N.E.2d  23, 26 (Ill. 1980). Accordingly, a resulting  trust is established when one person furnishes  consideration for property and title is taken in  the name of someone else with the intent that the  person furnishing consideration retains  beneficial ownership of the property. The pivotal  question in determining whether a resulting trust  has been created is "whether the nominal  purchaser intended the actual payor to have an  ownership interest in the good." See American  Nat'l Bank & Trust Co. of Rockford, Ill. v.  United States, 832 F.2d 1032, 1035 (7th Cir.  1987) (citing Wilson, 410 N.E.2d at 26-27; In re  Estate of McGee, 383 N.E.2d 1012, 1015 (Ill. App.  Ct. 1978)). Because Scott is rebutting recorded  legal title, she "must demonstrate the requisite  intent to create a [resulting] trust through  'clear and convincing evidence' that is  'unequivocal both as to its existence and to its  terms and conditions.'" Eggert v. Weisz, 839 F.2d  1261, 1264 (7th Cir. 1988) (citing Wolters v.  Johnson, 449 N.E.2d 216, 218 (Ill. App. Ct.  1983); In re Estate of Wilkening, 441 N.E.2d 158,  163-64 (Ill. App. Ct. 1982)); American Nat'l  Bank, 832 F.2d at 1035 (citing Wilson, 410 N.E.2d  at 27). Furthermore, she must present facts that  suggest a resulting trust is the only reasonable  remedy. "If the evidence is doubtful or capable  of reasonable explanation upon any theory other  than the existence of a trust, it is  insufficient." Kohlhaas v. Smith, 97 N.E.2d 774,  776 (Ill. 1951).


12
Once we review the facts in light of this high  burden of proof and the required deferential  standard of review, it becomes clear that Scott  loses. Scott claims that at the time Horstmeier  paid for the Glenview home, they agreed that  Scott would repay her half of the down payment in  installments and would contribute her share of  the monthly mortgage payments and property taxes  by providing all services required for upkeep of  the home. In our view, Scott failed to establish  that (1) Horstmeier actually expected  consideration in return for Scott's share of the  Glenview home; (2) she actually paid the consideration Horstmeier allegedly expected; and  (3) she and Horstmeier actually intended to  create a resulting trust.


13
With regard to Horstmeier's expectations,  testimony indicated that even though Scott wanted  to "pay her fair share," Horstmeier did not  really expect Scott to pay her for the down  payment or for living expenses. A resulting trust  arises, "if at all, at the instant legal title is  taken and vests." Hanley v. Hanley, 152 N.E.2d  879, 882 (Ill. 1958). Therefore, the question is  whether a trust was created at the time  Horstmeier purchased the Glenview home. When  Horstmeier purchased the home, Scott had very few  resources to actually pay consideration. She paid  no household expenses until 1979, and even then,  she never specified what those payments were for  beyond reimbursement for "bills." These facts  refute Scott's claim that they made any  arrangement for Horstmeier advancing Scott her  portion of the purchase price in exchange for  deferred consideration furnished by Scott.


14
While "[a]cts of the alleged trustee or  equitable owner subsequent to the taking of title  have no bearing upon the question of whether a  resulting trust was raised," these subsequent  acts may be considered as evidence of intent. Id.  "Intention is the key to the doctrine of  resulting trusts." Wilson, 410 N.E.2d at 27. The  tax court highlighted several aspects of Scott's  story that work against evincing Horstmeier's  intent to convey Scott a 50 percent interest in  the Glenview home. We find the reasoning of the  tax court compelling. If Horstmeier really  expected repayment of Scott's share of the down  payment and mortgage, Horstmeier probably would  have been more vigilant about ensuring that Scott  actually made the payments. Instead, Scott's own  testimony suggests that Horstmeier did not really  care if Scott paid her share or not.  Consequently, sufficient doubt was created  whether Horstmeier had agreed to lend Scott one-  half of the down payment, with an expectation  that she repay it.


15
Additionally, if Scott was really expected to  reimburse Horstmeier for her share of the down  payment, she probably would not have spent her  meager earnings on luxuries like a Porsche, a  motorcycle, or the Wisconsin home. While Scott  offers reasonable explanations for permitting  Horstmeier to take out the second mortgage and  for holding joint title in the Wisconsin home, we  also find the tax court's interpretation of these  events reasonable. The court surmised that while  the couple agreed to own the Wisconsin home  jointly, they never came to a similar agreement  to jointly own the Glenview home.


16
Because Scott cannot set forth facts precluding  all reasonable explanations except a resulting  trust, her claim must fail. While Scott provided  valuable services to Horstmeier and the two  shared the Glenview home, these facts do not  necessarily mean that Scott was a co-owner. It is  equally plausible that Scott performed those  services as reimbursement for the rent and living  expenses Horstmeier paid on Scott's behalf. This  reasonable, alternative explanation is in itself  sufficient to defeat Scott's claim.


17
The vehicle Scott chose to establish that she  had an interest in the Glenview home, a resulting  trust, is one that requires clear, convincing,  and unmistakable proof. The tax court judge  reviewed the evidence and concluded that Scott  could not meet that standard of proof. His  ultimate determination was a reasonable one.1

III

18
We find that the tax court's determinations are  not clearly erroneous. Accordingly, for the  reasons stated herein, we Affirm the tax court's  conclusion that the Horstmeier estate includes  the entire value of the Glenview property.



Notes:


1
 Although the probate court, in 1993, approved  Scott's claim for a 50 percent tenancy-in-common  interest in the Glenview property, the tax court  was not bound by that decision. See Estate of  Rowan v. Commissioner, 54 T.C. 633, 637 (1970)  (citing Commissioner v. Estate of Bosch, 387 U.S.  456 (1967)) (ruling that the tax court "is not  conclusively bound by a State trial court  adjudication of property rights or  characterization of property rights when the  United States is not a party to the  proceedings").